Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the application filed on 09/21/2021.
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of Patent No. 11,140,032 B2 (“Pat. ‘032”).
Claim #
Present Application
Pat. ‘032
Claim #
1
A method for building idempotent configuration management modules for cloud infrastructure services, the method comprising: 

receiving, at a controller machine, a user request for a resource, the user request comprising a user specification; 





deriving a meta-model of a resource type associated with the requested resource to determine a set of configurable attributes of the resource type; 














determining a desired state of the requested resource, said determining comprising merging the user specification with the derived meta-model of the resource type, said user specification identifying an attribute to be excluded; and 








comparing the desired state of the requested resource against a plurality of pre- existing resources in the cloud infrastructure service.
A method for building idempotent configuration management modules for cloud infrastructure services, the method comprising: 

receiving, at a controller machine, a user request for a resource for use in the cloud infrastructure service, the user request comprising a configuration management task definition, the configuration management task definition comprising a user specification; 

deriving a meta-model of a requested resource type of the requested resource to determine a set of configurable attributes of the requested resource type, wherein deriving the meta-model of the requested resource type comprises inspecting a current version of an application programming interface (API) of the requested resource, wherein the determined set of configurable attributes comprises: required attributes, optional attributes with static default values, and optional attributes with dynamic default values; 

computing a desired state of the requested resource, said computing of the desired state of the requested resource comprising merging the determined set of configuration attributes, including the required attributes, the optional attributes with static default values, and the optional attributes with dynamic default values, of the requested resource type and the configuration management task definition, including the user specification; 

comparing the desired state of the requested resource against a plurality of pre-existing resources in the cloud infrastructure service; and upon finding a matching resource among the plurality of pre-existing resources, returning the matching resource.
1
8
A system for building idempotent configuration management modules for cloud infrastructure services, the method comprising: a computer comprising one or more microprocessors; wherein the computer performs steps comprising:



receiving, at a controller machine, a user request for a resource, the user request comprising a user specification, 






deriving a meta-model of a resource type associated with the requested resource to determine a set of configurable attributes of the resource type, 















determining a desired state of the requested resource, said determining comprising merging the user specification with the derived meta-model of the resource type, said user specification identifying an attribute to be excluded, and 












comparing the desired state of the requested resource against a plurality of pre-existing resources in the cloud infrastructure service.
A system for building idempotent configuration management modules for cloud infrastructure services, the system comprising: a computer system having a memory and a processor; and a configuration manager operating on said computer system, wherein the configuration manager operates to 

receive, at a controller machine, a user request for a resource for use in the cloud infrastructure service, the user request comprising a configuration management task definition, the configuration management task definition comprising a user specification; 

derive a meta-model of a requested resource type of the requested resource to determine a set of configurable attributes of the requested resource type, wherein deriving the meta-model of the requested resource type comprises inspecting a current version of an application programming interface (API) of the requested resource, wherein the determined set of configurable attributes comprises: required attributes, optional attributes with static default values, and optional attributes with dynamic default values; 

compute a desired state of the requested resource, said computing of the desired state of the requested resource comprising merging the determined set of configuration attributes, including the required attributes, the optional attributes with static default values, and the optional attributes with dynamic default values, of the requested resource type and the configuration management task definition, including the user specification of the requested resource type and the configuration management task definition, including the user specification; 

compare the desired state of the requested resource against a plurality of pre-existing resources in the cloud infrastructure service; and upon finding a matching resource among the plurality of pre-existing resources, return the matching resource.
8
15
A non-transitory computer readable storage medium having instructions thereon for building idempotent configuration management modules for cloud infrastructure services, which when read by a computer cause the computer to perform steps comprising: 


receiving, at a controller machine, a user request for a resource, the user request comprising a user specification; 






deriving a meta-model of a resource type associated with the requested resource to determine a set of configurable attributes of the resource type; 














determining a desired state of the requested resource, said determining comprising merging the user specification with the derived meta-model of the resource type, said user specification identifying an attribute to be excluded; and 








comparing the desired state of the requested resource against a plurality of pre- existing resources in the cloud infrastructure service.
A non-transitory computer readable storage medium, including instructions thereon for building idempotent configuration management modules for cloud infrastructure services, which when read and executed by one or more computers cause the one or more computers to perform the steps comprising: 

receiving, at a controller machine, a user request for a resource for use in the cloud infrastructure service, the user request comprising a configuration management task definition, the configuration management task definition comprising a user specification; 

deriving a meta-model of a requested resource type of the requested resource to determine a set of configurable attributes of the requested resource type, wherein deriving the meta-model of the requested resource type comprises inspecting a current version of an application programming interface (API) of the requested resource, wherein the determined set of configurable attributes comprises: required attributes, optional attributes with static default values, and optional attributes with dynamic default values; 

computing a desired state of the requested resource, said computing of the desired state of the requested resource comprising merging the determined set of configuration attributes, including the required attributes, the optional attributes with static default values, and the optional attributes with dynamic default values, of the requested resource type and the configuration management task definition, including the user specification; 

comparing the desired state of the requested resource against a plurality of pre-existing resources in the cloud infrastructure service; and upon finding a matching resource among the plurality of pre-existing resources, returning the matching resource.
15


Claims 1, 8 and 15 here are not patentably distinct in view of the limitations in claims 1, 8 and 15 of Pat. ‘032 and Stefanov (Pub. No. US 2019/0068458 A1). See Stefanov ¶ [0058], optional fields are part of a virtual resource provisioning request form can be included or not, where, for example a checkbox enables a user to select if an optional field is included – therefore no checkbox in an optional field or a provisioning request form would identify an attribute to be excluded; see also ¶ [0059]). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Pat. ‘032 and Stefanov to teach a user specification used for provisioning resources to not include certain attributes because it allows for a user of any level of experience and knowledge to provision resources. Stefanov ¶ [0058], “the fields that are included in the virtual resource provisioning request form (e.g., 171, 173 or 175) that is presented to the form requestor 187, 189 (FIG. 2) is based on whether the form requester is an advanced user 189 or a non-advanced user 187”. Furthermore, this is merely combining prior art elements (provisioning resources based on user request) according to known methods (utilizing a user request form with optional attributes) to yield predictable results (enhancing user flexibility by allowing both novice and advanced users to successfully provision resources). MPEP 2143(I).
	Claims 2-4, 9-11 and 16-18 here are not patentably distinct over claims 1, 8 and 15 of Pat. ‘032, respectively.
Claims 5-7, 12-14 and 19-20 here are not patentably distinct over claims 2-3, 7, 9-10, 14 and 16-17 of Pat. ‘032, respectively.
Claim Rejections – Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-8 and 14-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Balani (Pub. No. US 2011/0231525 A1) in view of Stefanov (Pub. No. US 2019/0068458 A1).

Regarding claim 1, Balani teaches A method for building idempotent configuration management modules for cloud infrastructure services, the method comprising: receiving, at a controller machine, a user request for a resource, the user request comprising a user specification (Balani ¶ [0002], “A request is received for a specific set of cloud resources [user specification]”; see also ¶ [0028], “assume that a user has typed in ‘Give me a resource of type ‘Application Server’ that costs <$1000 per year…”; see also Fig. 2 and ¶ [0025]); deriving a meta-model of a resource type associated with the requested resource to determine a set of configurable attributes of the resource type (Balani ¶ [0002], an ontological database is utilized to configure the resources where that database defines relationships and terms for resources, “An optimal set of cloud resources that satisfies the request is configured and saved for future usage in responding to requests for the specific set of cloud resources”; see also ¶ [0030] regarding creating the ontological database which configures cloud resources and therefore configurable attributes of the resource type are determined; see also ¶ [0028], user requests application server type of resource); determining a desired state of the requested resource, said determining comprising merging the user specification with the derived meta-model of the resource type (Balani ¶¶ [0028]-[0030], resources are configured according to the user specification and the ontological database; see also ¶ [0002]; see also ¶ [0079]); and comparing the desired state of the requested resource against a plurality of pre-existing resources in the cloud infrastructure service (Balani ¶ [0077], resources that match the desired state are configured; see also ¶ [0002]).
Balani does not explicitly teach a user specification identifying an attribute to be excluded.
However, Stefanov teaches a user specification identifying an attribute to be excluded (Stefanov ¶ [0058], optional fields are part of a virtual resource provisioning request form can be included or not, where, for example a checkbox enables a user to select if an optional field is included – therefore no checkbox in an optional field or a provisioning request form would identify an attribute to be excluded; see also ¶ [0059]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Balani and Stefanov to teach a user specification used for provisioning resources to not include certain attributes because it allows for a user of any level of experience and knowledge to provision resources. Stefanov ¶ [0058], “the fields that are included in the virtual resource provisioning request form (e.g., 171, 173 or 175) that is presented to the form requestor 187, 189 (FIG. 2) is based on whether the form requester is an advanced user 189 or a non-advanced user 187”. Furthermore, this is merely combining prior art elements (provisioning resources based on user request) according to known methods (utilizing a user request form with optional attributes) to yield predictable results (enhancing user flexibility by allowing both novice and advanced users to successfully provision resources). MPEP 2143(I).

Regarding claim 7, Balani and Stefanov teach the method of claim 1 Balani furthermore teaches wherein the user request comprises a configuration management plan, the configuration management plan comprising the requested resource (Balani ¶ [0002], “A request is received for a specific set of cloud resources”; see also ¶ [0028]).

Regarding claim 8, Balani teaches a system for building idempotent configuration management modules for cloud infrastructure services, the method comprising: a computer comprising one or more microprocessors, wherein the computer performs steps comprising: receiving, at a controller machine, a user request for a resource, the user request comprising a user specification (Balani ¶ [0002], “A request is received for a specific set of cloud resources [user specification]”; see also ¶ [0028], “assume that a user has typed in ‘Give me a resource of type ‘Application Server’ that costs <$1000 per year…”; see also Fig. 2 and ¶ [0025]), deriving a meta-model of a resource type associated with the requested resource to determine a set of configurable attributes of the resource type (Balani ¶ [0002], an ontological database is utilized to configure the resources where that database defines relationships and terms for resources, “An optimal set of cloud resources that satisfies the request is configured and saved for future usage in responding to requests for the specific set of cloud resources”; see also ¶ [0030] regarding creating the ontological database which configures cloud resources and therefore configurable attributes of the resource type are determined; see also ¶ [0028], user requests application server type of resource), determining a desired state of the requested resource, said determining comprising merging the user specification with the derived meta-model of the resource type (Balani ¶¶ [0028]-[0030], resources are configured according to the user specification and the ontological database; see also ¶ [0002]; see also ¶ [0079]), and comparing the desired state of the requested resource against a plurality of pre-existing resources in the cloud infrastructure service (Balani ¶ [0077], resources that match the desired state are configured; see also ¶ [0002]).
Balani does not explicitly teach a user specification identifying an attribute to be excluded.
However, Stefanov teaches a user specification identifying an attribute to be excluded (Stefanov ¶ [0058], optional fields are part of a virtual resource provisioning request form can be included or not, where, for example a checkbox enables a user to select if an optional field is included – therefore no checkbox in an optional field or a provisioning request form would identify an attribute to be excluded; see also ¶ [0059]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Balani and Stefanov to teach a user specification used for provisioning resources to not include certain attributes because it allows for a user of any level of experience and knowledge to provision resources. Stefanov ¶ [0058], “the fields that are included in the virtual resource provisioning request form (e.g., 171, 173 or 175) that is presented to the form requestor 187, 189 (FIG. 2) is based on whether the form requester is an advanced user 189 or a non-advanced user 187”. Furthermore, this is merely combining prior art elements (provisioning resources based on user request) according to known methods (utilizing a user request form with optional attributes) to yield predictable results (enhancing user flexibility by allowing both novice and advanced users to successfully provision resources). MPEP 2143(I).

Claim 14 is taught by Balani and Stefanov as asserted above with regard to claim 7.

Claim 15 is taught by Balani and Stefanov as asserted above with regard to claims 1 and 8.

Claims 2-4, 6, 9-11, 13, 16-18 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Balani (Pub. No. US 2011/0231525 A1) in view of Stefanov (Pub. No. US 2019/0068458) and further in view of Hamill (Pub. No. US 2017/0339252 A1).

Regarding claim 2, Balani and Stefanov teach the method of claim 1.
Balani and Stefanov do not explicitly teach wherein deriving the meta-model of the requested resource type comprises inspecting a current version of an application programming interface (API) of the requested resource.
However, Hamill teaches wherein deriving the meta-model of the requested resource type comprises inspecting a current version of an application programming interface (API) of the requested resource (Hamill ¶ [0041], a model for a resource 
is generated using the IoT API based on a client request; see also ¶ [0065]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Balani, Stefanov and Hamill to teach generating a model via an API because this is merely combining prior art elements (generating models for resources) according to known methods (utilizing APIs to communicate with resources) to yield predictable results (generating a model by receiving information obtained from an API). MPEP 2143(I).

Regarding claim 3, Balani, Stefanov and Hamill teach the method of claim 2.
Balani does not explicitly teach wherein the determined set of configurable attributes comprises: required attributes, optional attributes with static default values, and optional attributes with dynamic default values;
However, Stefanov teaches wherein the determined set of configurable attributes comprises: required attributes (Stefanov ¶ [0058], “field types available for inclusion in a virtual resource provisioning request form include fields that require user input of information (e.g., mandatory)”), optional attributes with static default values (Stefanov ¶ [0058], optional fields are taught here and “Fields having fixed value constraints are filled with a value that cannot be changed”), and optional attributes with dynamic default values (Stefanov ¶ [0058], optional fields are taught here “Fields having default constraints are filled automatically with default values that can be changed”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Balani, Stefanov and Hamill to teach utilizing required, and optional attributes with static and dynamic default values because it allows for a user of any level of experience and knowledge to provision resources. Stefanov ¶ [0058], “the fields that are included in the virtual resource provisioning request form (e.g., 171, 173 or 175) that is presented to the form requestor 187, 189 (FIG. 2) is based on whether the form requester is an advanced user 189 or a non-advanced user 187”. Furthermore, this is merely combining prior art elements (provisioning resources based on user request) according to known methods (utilizing a user request form with required and optional attributes) to yield predictable results (enhancing user flexibility by allowing both novice and advanced users to successfully provision resources). MPEP 2143(I).

Regarding claim 4, Balani, Stefanov and Hamill teach the method of claim 2. Balani also teaches further comprising upon finding a matching resource among a plurality of pre-existing resources, returning the matching resource (Balani ¶ [0077], resources that match the desired state are configured; see also ¶ [0002]).

Regarding claim 6, Balani, Stefanov and Hamill teach the method of claim 2. Balani also teaches wherein the plurality of pre-existing resources comprises a defined set of resources (Balani [0031], “each cloud resource is associated with a definition…”)

	Balani, Stefanov and Hamill teach all the limitations of claims 9-11 and 13 as asserted above with regard to claims 2-4 and 6, respectively.

	Balani, Stefanov and Hamill teach all the limitations of claims 16-18 and 20 as asserted above with regard to claims 2-4 and 6, respectively.

Claims 5, 12 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Balani (Pub. No. US 2011/0231525 A1) in view of Stefanov (Pub. No. US 2019/0068458) and further in view of Wang (Pub. No. US 2014/0344810 A1).

Regarding claim 5, Balani and Stefanov teach the method of claim 2. 
Balani and Stefanov do not explicitly teach upon not finding a matching resource, creating a resource associated with the desired state of the resource.
However, Wang teaches upon not finding a matching resource, creating a resource comprising the desired state of the resource (Wang ¶ [0133], when no VM that can meet certain criteria is available a new VM is created; see also ¶ [0003]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Balani, Stefanov and Wang to teach upon not finding a matching resource, creating a resource associated with the desired state of the resource because it is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I).

Balani, Stefanov and Wang teach all the limitations of claims 12 and 19 as asserted above with regard to claim 5. 


Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Bahrami (Pub. No. US 2019/0196811 A1) teaches “computing device 110 may obtain one or more of the API specifications 131a-131n and may use such API specifications to train the machine learning models.” Bahrami ¶ [0025].
Fong (Pub. No. US 2005/0050175 A1) teaches a “model to capture and store a configuration profile template for each resource type. As a resource is installed for a customer, desired values are inserted into a copy of the template to create an instance specific configuration profile. This profile can be saved and the configuration values can be changed as needed to reflect different stages in the life cycle of the resource, such as configuration, modification, and deletion. If a customer desires an installation similar to an existing installation, the configuration profile for the existing installation can be used to create a configuration profile for the new installation.” Fong ¶ [0008].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.P.T./Examiner, Art Unit 2454                                                                                                                                                                                                        07/02/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456